EXHIBIT 10.2

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”), dated as
of June 16, 2006, is by and among the parties identified as “Pledgors” on the
signature pages hereto and such other parties as may become Pledgors hereunder
after the date hereof (individually a “Pledgor”, and collectively the
“Pledgors”) and BANK OF AMERICA, N.A., as collateral agent (in such capacity,
the “Collateral Agent”) for the holders of the Secured Obligations referenced
below.

 

W I T N E S S E T H

 

WHEREAS, senior credit facilities have been established in favor of RehabCare
Group, Inc., a Delaware corporation (the “Borrower”), pursuant to the terms of
that certain credit agreement, dated as of October 12, 2004 (as amended,
modified and supplemented, the “Existing Credit Agreement”), among the Borrower,
the subsidiaries and affiliates of the Borrower identified therein, as
guarantors, the lenders identified therein and Bank of America, N.A., as
administrative agent;

 

WHEREAS, the Borrower has requested certain modifications to the existing senior
credit facilities, including, among other things, an increase in the revolving
credit commitments and extension of the tenor therefore and consent to the
Symphony Acquisition and the Midland Acquisition;

 

WHEREAS, the Lenders have agreed to make the requested modifications to the
existing credit facilities pursuant to the terms of that certain Amended and
Restated Credit Agreement, dated as of the date hereof (as amended, modified and
supplemented, the “Credit Agreement”), by and among the Borrower, the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent and
Collateral Agent; and

 

WHEREAS, this Pledge Agreement is given in amendment to, restatement of and
substitution for the pledge agreement provided in connection with the Existing
Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Definitions and Interpretive Provisions.

 

(a)         Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings provided in the Credit Agreement. In addition, the
following terms, which are defined in the UCC as in effect in the State of North
Carolina on the date hereof, are used herein as so defined: Accession, Financial
Asset, Proceeds and Security. As used herein:

 

“Borrower” has the meaning provided in the recitals hereto.

 

“Collateral Agent” has the meaning provided in the introductory paragraph
hereto, or any successor collateral agent.

 

“Credit Agreement” has the meaning provided in the recitals hereto.

 

“Existing Credit Agreement” has the meaning provided in the recitals hereto.

 

CHAR1\887016v3

 



 

 

“Non-Voting Equity” has the meaning provided in the recitals hereto.

 

“Pledge Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Pledgors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.

 

“Secured Obligations” means the Obligations (as defined in the Credit Agreement)
and, without duplication, all costs and expenses incurred in connection with
enforcement and collection of such Secured Obligations, including reasonable
attorneys’ fees and disbursements.

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 

“UCC” means the Uniform Commercial Code.

 

 

“Voting Equity” has the meaning provided in Section 2 hereof.

 

(b)           Interpretive Provisions, etc. Each of the terms and provisions of
Section 1.02 of the Credit Agreement (as the same may be amended or modified as
provided therein) are incorporated herein by reference to the same extent and
with the same effect as if fully set forth herein.

 

2.           Pledge and Grant of Security Interest. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Pledgor
hereby grants, pledges and assigns to the Collateral Agent, for the benefit of
the holders of the Secured Obligations, a continuing security interest in, and a
right to set-off against, any and all right, title and interest of such Pledgor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):

 

(a)           Pledged Shares. (i) one hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Capital Stock
owned by such Pledgor of each Domestic Subsidiary set forth on Schedule 2(a)
attached hereto and (ii) sixty-five (65%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding shares of Capital Stock entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”)
and one hundred percent (100%) (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”)
owned by such Pledgor of each Foreign Subsidiary set forth on Schedule 2(a)
attached hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such Capital Stock, and all
options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Capital Stock described in Section 2(b) and
2(c) below, the “Pledged Shares”), including the following:

 

(A)          all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Shares, or representing
a distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants,

 

2

CHAR1\887016v3

 



 

rights or options issued to the holder of, or otherwise in respect of, the
Pledged Shares; and

 

(B)        without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Capital Stock of the
successor entity formed by or resulting from such consolidation or merger.

 

(b)           Additional Shares. (i) one hundred percent (100%) (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding Capital
Stock owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary and (ii) sixty-five percent (65%) (or, if less, the full amount owned
by such Pledgor) of the Voting Equity and one hundred percent (100%) (or, if
less, the full amount owned by such Pledgor) of the Non-Voting Equity owned by
such Pledgor of any Person that hereafter becomes a Foreign Subsidiary,
including the certificates (or other agreements or instruments) representing
such Capital Stock.

 

(c)           Accessions and Proceeds. All Accessions and all Proceeds of any
and all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Secured Obligations. Upon delivery to the Collateral Agent, such additional
Capital Stock shall be deemed to be part of the Pledged Collateral of such
Pledgor and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Capital Stock.

 

3.           Security for Secured Obligations. The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Secured Obligations.

 

 

4.

Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

 

(a)         Such Pledgor shall deliver to the Collateral Agent (i)
simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all certificates representing the Pledged Shares of such Pledgor and
(ii) promptly upon the receipt thereof by or on behalf of a Pledgor, all other
certificates and instruments constituting Pledged Collateral of a Pledgor. Prior
to delivery to the Collateral Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Collateral Agent pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 4(a) attached hereto.

 

(b)         Additional Securities. If such Pledgor shall receive by virtue of
its being or having been the owner of any Pledged Collateral, any (i)
certificate, including any certificate representing a dividend or distribution
in connection with any increase or reduction of capital, reclassification,
merger, consolidation, sale of assets, combination of shares or other equity
interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
or an exchange for, any Pledged Collateral or otherwise; (iii) dividends payable
in securities; or (iv) distributions of securities in connection with a partial
or total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Collateral Agent in the exact form received

 

3

CHAR1\887016v3

 



 

together with any necessary endorsement and/or appropriate stock power duly
executed in blank, substantially in the form provided in Exhibit 4(a), to be
held by the Collateral Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

 

(c)         Financing Statements. Each Pledgor authorizes the Collateral Agent
to prepare and file such UCC or other applicable financing statements as may be
reasonably requested by the Collateral Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.

 

5.           Representations and Warranties. Each Pledgor hereby represents and
warrants to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, that so long as any of the Secured Obligations remains outstanding
and until all of the commitments relating thereto have been terminated:

 

(a)         Authorization of Pledged Shares. The Pledged Shares are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.

 

(b)         Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of Section
8-102 of the UCC with respect to the Pledged Shares of such Pledgor.

 

(c)         Exercising of Rights. The exercise by the Collateral Agent of its
rights and remedies hereunder will not violate any Law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.

 

(d)         Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Shares is required either (i) for the pledge made by a Pledgor or for
the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement (except as have been already obtained or made) or (ii) for the
exercise by the Collateral Agent or the holders of the Secured Obligations of
their rights and remedies hereunder (except as may be required by Laws affecting
the offering and sale of securities).

 

(e)           Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Collateral Agent for the benefit of the
holders of the Secured Obligations, in the Pledged Collateral. The delivery to
the Collateral Agent of certificates evidencing the Pledged Collateral, together
with duly executed stock powers in respect thereof, will perfect and establish
the first priority of the Collateral Agent’s security interest in any
certificated Pledged Collateral that constitutes a Security. The filing of
appropriate UCC financing statements in the appropriate filing offices in the
jurisdiction of organization of the applicable Pledgor or obtaining “control”
over such interests in accordance with the provisions of Section 8-106 of the
UCC will perfect and establish the first priority of the Collateral Agent’s
security interest in any uncertificated Pledged Collateral that constitutes a
Security. The filing of appropriate UCC financing statements in the appropriate
filing offices in the jurisdiction of organization of the applicable Pledgor
will perfect and establish the first priority of the Collateral Agent’s security
interest in any Pledged Collateral that does not constitute a Security. Except
as set forth in this subsection (e), no action is necessary to perfect the
security interests granted by the Pledgors under this Pledge Agreement.

 

(f)          Partnership and Membership Interests. Except as previously
disclosed to the Collateral Agent, none of the Pledged Shares consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides

 

4

CHAR1\887016v3

 



 

that it is a security governed by Article 8 of the UCC, (iii) is an investment
company security, (iv) is held in a securities account or (v) constitutes a
Security or a Financial Asset.

 

(g)         No Other Interests. No Pledgor owns any Capital Stock in any
Subsidiary other than as set forth on Schedule 2(a) attached hereto.

 

6.           Covenants. Each Pledgor hereby covenants, that so long as any of
the Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:

 

(a)         Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Credit Documents.

 

(b)         Further Assurances. Promptly authorize or execute and deliver at its
expense all further instruments and documents and take all further action that
may be necessary and desirable or that the Collateral Agent may reasonably
request in order to (i) perfect and protect the security interest created hereby
in the Pledged Collateral of such Pledgor (including any and all action
necessary to satisfy the Collateral Agent that the Collateral Agent has obtained
a first priority perfected security interest in all Pledged Collateral); (ii)
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral of such Pledgor; and (iii)
otherwise effect the purposes of this Pledge Agreement, including and if
requested by the Collateral Agent, delivering to the Collateral Agent
irrevocable proxies in respect of the Pledged Collateral of such Pledgor.

 

(c)         Amendments. Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.

 

(d)         Compliance with Securities Laws. File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.

 

(e)         Issuance or Acquisition of Capital Stock. Not, without executing and
delivering, or causing to be executed and delivered, to the Collateral Agent
such agreements, documents and instruments as the Collateral Agent may require,
issue or acquire any Capital Stock consisting of an interest in a partnership or
a limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

 

7.           Advances and Performance by Holders of the Secured Obligations. On
failure of any Pledgor to perform any of the covenants and agreements contained
herein, the Collateral Agent may, at its sole option and in its sole discretion,
perform the same and in so doing may expend such sums as the Collateral Agent
may reasonably deem advisable in the performance thereof, including the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Collateral Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or may be

 

5

CHAR1\887016v3

 



 

compelled to make by operation of Law. All such sums and amounts so expended
shall be repayable by the Pledgors on a joint and several basis (subject to
Section 26 hereof) promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the Default Rate for Revolving Loans that are
Base Rate Loans. No such performance of any covenant or agreement by the
Collateral Agent or the holders of the Secured Obligations on behalf of any
Pledgor, and no such advance or expenditure therefor, shall relieve the Pledgors
of any default under the terms of this Pledge Agreement, the other Credit
Documents or any other documents relating to the Secured Obligations. The
holders of the Secured Obligations may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Pledgor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

 

8.

Remedies.

 

(a)         General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Collateral Agent and the holders of the
Secured Obligations shall have, in addition to the rights and remedies provided
herein, in the Credit Documents, in any other documents relating to the Secured
Obligations, or by Law (including levy of attachment and garnishment), the
rights and remedies of a secured party under the UCC of the jurisdiction
applicable to the affected Pledged Collateral.

 

(b)         Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Collateral Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable, for cash,
credit or for future delivery or otherwise in accordance with applicable Law. To
the extent permitted by Law, any holder of the Secured Obligations may in such
event, bid for the purchase of such securities. Each Pledgor agrees that, to the
extent notice of sale shall be required by Law and has not been waived by such
Pledgor, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten days before the time of such sale. The Collateral Agent shall not
be obligated to make any sale of Pledged Collateral of such Pledgor regardless
of notice of sale having been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(c)         Private Sale. Upon the occurrence of an Event of Default and during
the continuation thereof, the Pledgors recognize that the Collateral Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities constituting Pledged Collateral and that the
Collateral Agent may, therefore, determine to make one or more private sales of
any such Pledged Collateral to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
that might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit the issuer of such Pledged

 

6

CHAR1\887016v3

 



 

Collateral to register such Pledged Collateral for public sale under the
Securities Act. Each Pledgor further acknowledges and agrees that any offer to
sell such Pledged Collateral that has been (i) publicly advertised on a bona
fide basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act), or (ii) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act, and the Collateral Agent may, in such event,
bid for the purchase of such Pledged Collateral.

 

(d)         Retention of Pledged Collateral. To the extent permitted under
applicable Law, in addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default, the Collateral Agent may, after providing the
notices required by Sections 9-620 and 9-621 of the UCC or otherwise complying
with the requirements of applicable Law of the relevant jurisdiction, accept or
retain all or any portion of the Pledged Collateral in satisfaction of the
Secured Obligations. Unless and until the Collateral Agent shall have provided
such notices, however, the Collateral Agent shall not be deemed to have accepted
or retained any Pledged Collateral in satisfaction of any Secured Obligations
for any reason.

 

(e)         Deficiency. In the event that the Proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Collateral Agent
or the holders of the Secured Obligations are legally entitled, the Pledgors
shall be jointly and severally liable for the deficiency (subject to Section 26
hereof), together with interest thereon at the Default Rate for Revolving Loans
that are Base Rate Loans, together with reasonable costs of collection and
reasonable attorneys’ fees and disbursements. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Pledgors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

 

 

9.

Rights of the Collateral Agent.

 

(a)         Power of Attorney. In addition to other powers of attorney contained
herein, each Pledgor hereby designates and appoints the Collateral Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

 

(i)          to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the Collateral
Agent may reasonably deem appropriate;

 

(ii)         to commence and prosecute any actions at any court for the purposes
of collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii)        to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Collateral Agent may
reasonably deem appropriate;

 

(iv)        to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)         to direct any parties liable for any payment in connection with any
of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

 

 

7

CHAR1\887016v3

 



 

 

(vi)        to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Pledged Collateral;

 

(vii)       to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii)     to authorize or to execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, security and
pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Collateral Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

(ix)        to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may reasonably deem
appropriate;

 

(x)         to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Collateral Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 8 hereof; and

 

(xi)        to do and perform all such other acts and things as the Collateral
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Pledge Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or Law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

(b)         Assignment by the Collateral Agent. The Collateral Agent may from
time to time assign the Secured Obligations and any portion thereof and/or the
Pledged Collateral and any portion thereof in connection with its resignation as
Collateral Agent pursuant to Article X of the Credit Agreement, and the assignee
shall be entitled to all of the rights and remedies of the Collateral Agent
under this Pledge Agreement in relation thereto.

 

(c)         The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Collateral Agent hereunder, the Collateral Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Pledgors shall be responsible for preservation of all rights in
the Pledged Collateral, and the Collateral Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession

 

8

CHAR1\887016v3

 



 

if such Pledged Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property, which shall be no less than
the treatment employed by a reasonable and prudent agent in the industry, it
being understood that the Collateral Agent shall not have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.

 

 

(d)

Voting Rights in Respect of the Pledged Collateral.

 

(i)          So long as no Event of Default shall have occurred and be
continuing, to the extent permitted by Law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Pledge Agreement or the Credit Agreement; and

 

(ii)         Upon the occurrence and during the continuance of an Event of
Default and following the Collateral Agent’s delivery to such Pledgor of notice
of its intent to exercise such rights, all rights of a Pledgor to exercise the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to clause (i) of this subsection shall cease and all such
rights shall thereupon become vested in the Collateral Agent, which shall then
have the sole right to exercise such voting and other consensual rights.

 

 

(e)

Dividend Rights in Respect of the Pledged Collateral.

 

(i)          So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends (other than stock dividends and other dividends
constituting Pledged Collateral addressed herein) or interest paid in respect of
the Pledged Collateral to the extent they are allowed under the Credit
Agreement.

 

 

(ii)

Upon the occurrence and during the continuance of an Event of Default:

 

(A)          all rights of a Pledgor to receive the dividends and interest
payments that it would otherwise be authorized to receive and retain pursuant to
clause (i) of this subsection shall cease and all such rights shall thereupon be
vested in the Collateral Agent, which shall then have the sole right to receive
and hold as Pledged Collateral such dividends and interest payments; and

 

(B)          all dividends and interest payments that are received by a Pledgor
contrary to the provisions of clause (A) of this subsection shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Collateral Agent as Pledged Collateral in the exact form received, to be held by
the Collateral Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.

 

10.         Rights of Required Lenders. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
Required Lenders.

 

11.         Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any Proceeds of the Pledged Collateral, when received by the
Collateral Agent or any of the holders of the Secured Obligations in cash or its

 

9

CHAR1\887016v3

 



 

equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in the Credit Agreement or other document relating to the Secured
Obligations, and each Pledgor irrevocably waives the right to direct the
application of such payments and Proceeds and acknowledges and agrees that the
Collateral Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and Proceeds in the Collateral Agent’s sole
discretion, notwithstanding any entry to the contrary upon any of its books and
records.

 

12.         Release of Pledged Collateral. Upon request, the Collateral Agent
shall promptly deliver to the Borrower (at the Borrower’s expense) appropriate
release documentation to the extent the release of Pledged Collateral is
permitted under, and on the terms and conditions set forth in, the Credit
Agreement; provided that any such release, or the substitution of any of the
Pledged Collateral for other Collateral, will not alter, vary or diminish in any
way the force, effect, lien, pledge or security interest of this Pledge
Agreement as to any and all Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
(subject to Permitted Liens) on any and all Pledged Collateral not expressly
released or substituted.

 

13.         Costs and Expenses. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Pledgors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the Collateral Agent and the holders of
the Secured Obligations (a) as required under Section 11.04 of the Credit
Agreement and (b) as necessary to protect the Pledged Collateral or to exercise
any rights or remedies under this Pledge Agreement or with respect to any of the
Pledged Collateral. All of the foregoing costs and expenses shall constitute
Secured Obligations hereunder.

 

 

14.

Continuing Agreement.

 

(a)           This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated (other than any obligations with respect to the
indemnities and the representations and warranties set forth in the Credit
Documents). Upon such payment and termination, this Pledge Agreement shall be
automatically terminated and the Collateral Agent and the holders of the Secured
Obligations shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder and shall
authorize or execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

(b)           This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by the Collateral Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

15.         Amendments and Waivers. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except by written agreement of (a) the Pledgors and (b) the Collateral Agent
(with the consent or at the direction of the Required Lenders under the Credit
Agreement).

 

10

CHAR1\887016v3

 



 

 

16.         Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Collateral Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Collateral Agent and the holders of the Secured
Obligations and their successors and permitted assigns; provided, however, that
none of the Pledgors may assign its rights or delegate its duties hereunder
without the prior written consent of the Required Lenders under the Credit
Agreement. To the fullest extent permitted by Law, each Pledgor hereby releases
the Collateral Agent and each holder of the Secured Obligations, their
respective successors, assigns, officers, attorneys, employees and agents, from
any liability for any act or omission or any error of judgment or mistake of
fact or of Law relating to this Pledge Agreement or the Collateral, except for
any liability arising from the gross negligence or willful misconduct of the
Collateral Agent or such holder, as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

17.         Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

 

18.         Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

19.         Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

 

 

20.

Governing Law; Submission to Jurisdiction; Venue.

 

(a)           THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
COLLATERAL AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NORTH CAROLINA SITTING IN CHARLOTTE, NORTH CAROLINA OR OF THE UNITED STATES
FOR THE WESTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH PLEDGOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS PLEDGE AGREEMENT OR ANY
OTHER DOCUMENT RELATED HERETO. EACH PLEDGOR AND THE COLLATERAL AGENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

21.         Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY

 

11

CHAR1\887016v3

 



 

RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

22.         Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

23.         Entirety. This Pledge Agreement, the other Credit Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

24.         Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Credit Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

 

25.         Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including real and other personal property owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Collateral
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Collateral Agent or the holders of the Secured
Obligations under this Pledge Agreement, under any of the other Credit Documents
or under any other document relating to the Secured Obligations.

 

 

26.

Joint and Several Obligations of Pledgors.

 

(a)         Subject to subsection (c) of this Section 26, each of the Pledgors
is accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

 

(b)         Subject to subsection (c) of this Section 26, each of the Pledgors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Secured

 

12

CHAR1\887016v3

 



 

Obligations arising under this Pledge Agreement, the other Credit Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

 

(c)          Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents or in any other documents relating to the
Secured Obligations, the obligations of each Pledgor that is a Guarantor under
the Credit Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any other applicable Debtor Relief Law (including any
comparable provisions of any applicable state Law).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

CHAR1\887016v3

 



 

 

                Each of the parties hereto has caused a counterpart of this
Pledge Agreement to be duly executed and delivered as of the date first above
written.

 

PLEDGORS:

REHABCARE GROUP, INC.,

a Delaware Corporation

AMERICAN VITALCARE, INC.,

a California corporation

MANAGED ALTERNATIVE CARE, INC.,

a California corporation

PHASE 2 CONSULTING, INC.,

a Delaware corporation

REHABCARE GROUP OF CALIFORNIA, INC.,

a Delaware corporation

REHABCARE GROUP EAST, INC.,

a Delaware corporation

REHABCARE GROUP MANAGEMENT SERVICES, INC.,

a Delaware corporation

REHABCARE SANTA MONICA, INC.,

a Delaware corporation

REHABCARE TEXAS HOLDINGS, INC.,

a Delaware corporation

SALT LAKE PHYSICAL THERAPY ASSOCIATES, INC.,

a Utah corporation

STARMED MANAGEMENT, INC.,

a Delaware corporation

REHABCARE GROUP OF VIRGINIA LLC,

a Virginia limited liability company

REHABCARE HOSPITAL HOLDINGS, L.L.C.,

a Delaware limited liability company

LOUISIANA SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

WEST GABLES REHABILITATION HOSPITAL, L.L.C.,

a Delaware limited liability company

LAFAYETTE SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

TULSA SPECIALTY HOSPITAL, L.L.C.,

a Delaware limited liability company

CLEAR LAKE REHABILITATION HOSPITAL, L.L.C.,

a Delaware limited liability company

 

By:                                                               

 

Name: Jay W. Shreiner

 

 

Title:

Senior Vice President and

 

Chief Financial Officer

 

 

 

REHABCARE GROUP, INC.

AMENDED AND RESTATED PLEDGE AGREEMENT

 



 

 



 

REHABCARE GROUP OF TEXAS, L.P.,

a Texas limited liability company

REHABCARE GROUP OF ARLINGTON, LP,

a Texas limited partnership

REHABCARE GROUP OF AMARILLO, LP,

a Texas limited partnership

 

 

By:

RehabCare Group, Inc.,

 

 

a Delaware corporation, as its General Partner

 

By:                                                               

 

Name:

 

Title:

 

 

 

REHABCARE GROUP, INC.

AMENDED AND RESTATED PLEDGE AGREEMENT

 



 

 



Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By:                                                               

Name:

Title:

 

 

REHABCARE GROUP, INC.

AMENDED AND RESTATED PLEDGE AGREEMENT

 



 

 

SCHEDULES AND EXHIBITS

 

 

Schedule 2(a)

Pledged Shares

 

Exhibit 4(a)

Form of Irrevocable Stock Power

 

 

CHAR1\887016v3

 



 

 

Schedule 2(a)

 

PLEDGED SHARES

 

 

Pledgor

 

Issuer

Number of

Shares

Certificate

Number

Percentage Ownership

 

 

 

 

 

RehabCare Group, Inc.

RehabCare Group East, Inc.

500

1

100%

RehabCare Group, Inc.

RehabCare Group Management Services, Inc.

500

1

100%

RehabCare Group, Inc.

Salt Lake Physical Therapy Associates, Inc.

36,586

6

100%

RehabCare Group East, Inc.

RehabCare Texas Holdings, Inc.

500

1

100%

RehabCare Group, Inc.

RehabCare Texas Holdings, Inc.

RehabCare Group of Texas, L.P.

N/A

N/A

1%

99%

StarMed Management, Inc.

RehabCare Group of California, Inc.

500

2

100%

RehabCare Group East, Inc.

StarMed Management, Inc.

500

1

100%

RehabCare Group of California, Inc.

Managed Alternative Care, Inc.

10,000

4

100%

RehabCare Group of California, Inc.

American VitalCare, Inc.

100

6

100%

RehabCare Group of California, Inc.

RehabCare Santa Monica, Inc.

1,000

1

100%

RehabCare Santa Monica, Inc.

RHB LLC

N/A

N/A

100%

RehabCare Group East, Inc.

RehabCare Group of Virginia LLC

N/A

N/A

100%

RehabCare Group, Inc.

Phase 2 Consulting, Inc.

100

1

100%

RehabCare Group East, Inc.

Rehabcare Hospital Holdings, L.L.C.

N/A

N/A

100%

Rehab Care Group, Inc.

RehabCare Texas Holdings, Inc.

RehabCare Group of Arlington, LP

N/A

N/A

1%

99%

Rehab Care Group, Inc.

RehabCare Texas Holdings, Inc.

RehabCare Group of Amarillo, LP

N/A

N/A

1%

99%

RehabCare Group, Inc.

Salt Lake Rehabilitation, LLC

N/A

N/A

100%

RehabCare Hospital Holdings, L.L.C.

West Gables Rehabilitation, L.L.C.

N/A

N/A

100%

RehabCare Hospital Holdings, L.L.C.

Lafayette Specialty Hospital, L.L.C.

N/A

N/A

100%

 

 

CHAR1\887016v3

 



 

 

 

RehabCare Hospital Holdings, L.L.C.

Tulsa Specialty Hospital, L.L.C.

N/A

N/A

100%

RehabCare Hospital Holdings, L.L.C.

Clear Lake Rehabilitation Hospital, L.L.C.

N/A

N/A

100%

RehabCare Hospital Holdings, L.L.C.

Louisiana Specialty Hospital, L.L.C.

N/A

N/A

100%

 



 

CHAR1\887016v3

 



 

 

Exhibit 4(a)

 

FORM OF IRREVOCABLE STOCK POWER

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of ____________________[ISSUER], a
____________ corporation:

 

 

No. of Shares

Certificate No.

 

 

 

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
The effectiveness of a transfer pursuant to this stock power shall be subject to
any and all transfer restrictions referenced on the face of the certificates
evidencing such interest or in the certificate of incorporation or bylaws of the
subject corporation, to the extent they may from time to time exist.

 

 

[HOLDER]

 

 

By:                                                               

 

Name:

 

 

Title:

 

 

 

 

 

 

CHAR1\887016v3

 

 

 